DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 was filed prior to the mailing date of the present, first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities: Applicant’s dependent claim 17 depends from canceled dependent claim 16.  Appropriate correction is required.
Claims 22 and 23 are objected to because of the following informalities: Both Applicant’s dependent claims 22 and 23 contain the abbreviation “PET”.  The abbreviation should be spelled out to recites the claim terms “polyethylene terephthalate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation “the precursor” in line 2.  Applicant’s dependent claim 2 depends from independent claim 1.  Although Applicant’s dependent claim 2 recites the claim term “a cured precursor” with respect to the claimed “size layer”, Applicant’s independent claim 1 does not recite the claim term “a cured precursor”.  In fact, Applicant’s independent claim 1 recites the claim terms “anti-loading size layer” and “the composition”.  Neither the claim term “anti-loading size layer” nor the claim term “the composition” of independent claim 1 is recited in Applicant’s dependent claim 2.  Given the lack of support in independent claim 1 from which dependent claim 2 depends, there is insufficient antecedent basis for the limitation, i.e., “the precursor’, in Applicant’s dependent claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2919513 A1 to Thierry (hereinafter “Thierry”) (copy of English language mechanical translation included herewith).

Referring to Applicant’s independent claim 24, Thierry teaches an abrasive article (See Abstract) comprising: a nonwoven fiber web backing comprising a first major surface and an opposing second major surface (page 3, Description, second paragraph; See FIG. 3; the nonwoven support of Thierry is equivalent to Applicant’s claim term “a nonwoven fiber web backing”); the web including a saturant (page 8, Description, fourth and fifth paragraphs; the adjuvants of Thierry are equivalent to Applicant’s claim term “a saturant”) including a binder resin (page 8, Description, fourth paragraph; the urea formalin of Thierry is equivalent to Applicant’s claim term “a binder resin”) and a latex (page 8, Description, fourth paragraph; the synthetic latex of Thierry is equivalent to Applicant’s claim term “a latex”); and an abrasive layer bonded to at least a portion of the first major surface (page 4, Description, second paragraph – page 5, Description, first paragraph), the abrasive layer comprising abrasive particles retained in a make layer (page 4, Description, seventh paragraph – page 5, Description, first paragraph; Thierry teaches the sizing layer is commonly referred to by those skilled in the art under the English term make coat); and an anti-loading size layer at least partially disposed on the abrasive layer (page 3, Description, first paragraph; page 4, Description, seventh paragraph; Thierry teaches the over-sizing or re-sizing layer is commonly referred to by the term size coat; the size coat of Thierry is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the size layer comprises a size coat binder (page 7, Description, fourth paragraph; the urea formaldehyde of Thierry is equivalent to Applicant’s claim term “a size coat binder”), wax (page 7, Description, fourth paragraph; the polyethylene wax of Thierry is equivalent to Applicant’s claim term “a wax”), and a latex (page 7, Description, fourth paragraph; the latex of a copolymer of vinyl acetate and vinyl chloride or polyethylene of Thierry is equivalent to Applicant’s claim term “a latex”).

Referring to Applicant’s claim 25, the teaching “the article demonstrates a Cut Durability of at least 40%” is inherent within the teachings of Thierry.  Thierry teaches an abrasive article whose structural element, e.g., backing, and constituents, e.g., abrasive layer, abrasive particles, make layer and anti-loading layer, are identical or substantially identical to Applicant’s claimed abrasive article and its structural element and constituents. MPEP 2112.01 [R-10.2019] (I),(II)  As the abrasive article of Thierry and Applicant’s claimed abrasive article utilize the identical or substantial constituents and are constructed in the identical or substantially identical manner, the abrasive article of Thierry is expected to perform in the identical or substantially identical manner as Applicant’s claimed abrasive article.  MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “the article demonstrates a Cut Durability of at least 40%” is inherent within the teachings of Thierry.

Referring to Applicant’s claim 27, Thierry teaches the wax includes polypropylene wax (page 7, Description, fourth paragraph).

Referring to Applicant’s claim 28, Thierry teaches the latex in the size layer is a vinyl acetate emulsion (page 7, Description, fourth paragraph; page 8, Description, fourth paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 11, 12, 14, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”).

Referring to Applicant’s independent claim 1, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); and the backing further comprising a nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47; the nonwoven materials of Harmer are equivalent to Applicant’s claim term “a nonwoven material”) and a saturant contained in the nonwoven material (col. 6, ll. 21-22; the optional saturant coat of Harmer is equivalent to Applicant’s claim term “a saturant”), wherein the saturant includes at least one of a phenolic resin, acrylic, urea resin, and a combination thereof (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11; Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing; working examples 1-11 of Harmer possess a backsize coating comprising a phenolic binder; the phenolic binder of Harmer is equivalent to Applicant’s claim term “a phenolic resin”); an abrasive layer bonded to at least a portion of the first major surface (col. 7, ll. 56-67; col. 11, l. 47 – col. 12, l. 24), the abrasive layer comprising abrasive particles retained in a make layer (col. 3, ll. 18-22, 32-35; col. 4, ll. 40-49); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at a concentration of no greater than approximately 5.3 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5 respectively).  Although the wax materials of Examples 1-3 of Harmer are not identical to those wax materials specifically recited in Applicant’s dependent claims 5 and 14, Applicant’s independent claim 1 does not recite any particular wax materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the wax material, and corresponding amounts measured in percent by weight of Examples 1-3 of Harmer render obvious Applicant’s claimed constituent and amount and, in turn, the claimed abrasive article according to Applicant’s independent claim 1.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary wax material amounts taught by Harmer lie within Applicant’s claimed range of “no greater than about 20 percent by weight of the composition.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Harmer teaches the size layer comprises a cured precursor (col. 14, ll. 9-15), and wherein the precursor comprises wax and the size binder (col. 4, ll. 46-49).

Referring to Applicant’s claim 4, Harmer teaches the size binder comprises at least one of a urea formaldehyde resin (col. 8, ll. 6-7), a phenolic formaldehyde resin (col. 8, ll. 42-44), and a melamine formaldehyde resin (col. 8, ll. 7-8).

Referring to Applicant’s claims 11 and 12, Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing (col. 5, ll. 21-22).  In particular, Harmer teaches working examples 1-11 each include a backing having a backsize coating comprising a phenolic binder (col. 17, ll. 24-32; Examples 1-11).  In addition, Harmer teaches phenolic binder, along with urea formaldehyde resin (col. 8, ll. 6-7) or urea formaldehyde resin and a compatible latex (col. 8, ll. 6-7; col. 8, ll. 6-10), are all suitable binder precursor materials (col. 8, ll. 1-10).  As Harmer teaches the equivalence of phenolic binder and urea formaldehyde resins for use as binder precursor materials (col. 8, ll. 1-10), and Harmer teaches further phenolic binder material is useful as a saturant material (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find urea formaldehyde alone or in combination with a compatible latex is also useful as a saturant material pursuant to Harmer’s teachings. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 14, Harmer teaches the wax is selected from the group consisting of paraffin wax (col. 11, l. 26), polyethylene wax (col. 11, l. 28), carnuba wax (col. 11, l. 27), and combinations thereof (col. 11, ll. 29-30).

Referring to Applicant’s claim 20, Harmer teaches metal stearate contained in the outermost coating of an abrasive article is worn away in a relatively short period of time and essentially so short a useful life so as to be ineffective (col. 1, l. 58 – col. 2, l. 8).  Consequently,  the outermost layer of the abrasive article of Harmer does not include a stearate (See entire disclosure of Harmer).

Referring to Applicant’s claim 31, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); and the backing further comprising polyethylene (col. 4, ll. 52-58, 66-67; col. 5, ll. 13-14, 19-20; col. 7, ll. 30-47; the polyethylene yarn of Harmer is equivalent to Applicant’s claim language “a backing further comprising polyethylene”) and a saturant applied to the polyethylene (col. 6, ll. 21-22; the optional saturant coat of Harmer is equivalent to Applicant’s claim term “a saturant”), wherein the saturant includes a urea resin and a compatible latex (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11; Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing; working examples 1-11 of Harmer possess a backsize coating comprising a phenolic binder; Harmer teaches a phenolic binder, as well as urea formaldehyde resin and a compatible latex (col. 8, ll. 6-7; col. 8, ll. 6-10), are all suitable binder precursor materials (col. 8, ll. 1-10), and thus also suitable for use as a saturant material); an abrasive layer bonded to at least a portion of the first major surface (col. 7, ll. 56-67; col. 11, l. 47 – col. 12, l. 24), the abrasive layer comprising abrasive particles retained in a make layer (col. 3, ll. 18-22, 32-35; col. 4, ll. 40-49); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at a concentration of no greater than approximately 5.3 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5 respectively).  Although the wax materials of Examples 1-3 of Harmer are not identical to those wax materials specifically recited in Applicant’s dependent claims 5 and 14, Applicant’s independent claim 1 does not recite any particular wax materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the wax material, and corresponding amounts measured in percent by weight of Examples 1-3 of Harmer render obvious Applicant’s claimed constituent and amount and, in turn, the claimed abrasive article according to Applicant’s independent claim 1.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary wax material amounts taught by Harmer lie within Applicant’s claimed range of “no greater than about 20 percent by weight of the composition.” MPEP 2144.05 [R-10.2019] (I)

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”) as applied to claim 1 above, and further in view of United States Patent No. 5,334,648 A to Drews et al. (hereinafter “Drews”).

Referring to Applicant’s claim 5, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); and the backing further comprising a nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47; the nonwoven materials of Harmer are equivalent to Applicant’s claim term “a nonwoven material”) and a saturant contained in the nonwoven material (col. 6, ll. 21-22; the optional saturant coat of Harmer is equivalent to Applicant’s claim term “a saturant”), wherein the saturant includes at least one of a phenolic resin, acrylic, urea resin, and a combination thereof (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11; Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing; working examples 1-11 of Harmer possess a backsize coating comprising a phenolic binder; the phenolic binder of Harmer is equivalent to Applicant’s claim term “a phenolic resin”); an abrasive layer bonded to at least a portion of the first major surface (col. 7, ll. 56-67; col. 11, l. 47 – col. 12, l. 24), the abrasive layer comprising abrasive particles retained in a make layer (col. 3, ll. 18-22, 32-35; col. 4, ll. 40-49); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at a concentration of no greater than approximately 5.3 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5 respectively).  Although the wax materials of Examples 1-3 of Harmer are not identical to those wax materials specifically recited in Applicant’s dependent claims 5 and 14, Applicant’s independent claim 1 does not recite any particular wax materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the wax material, and corresponding amounts measured in percent by weight of Examples 1-3 of Harmer render obvious Applicant’s claimed constituent and amount and, in turn, the claimed abrasive article according to Applicant’s independent claim 1.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary wax material amounts taught by Harmer lie within Applicant’s claimed range of “no greater than about 20 percent by weight of the composition.” MPEP 2144.05 [R-10.2019] (I)  Although Harmer teaches the anti-loading size layer further comprises a wax compatible latex (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30), Harmer does not teach explicitly “the wax compatible latex is selected from the group consisting of natural rubber, butadiene rubber, styrene-butadiene rubber, styrene-butadiene-acrylonitrile rubber, chloroprene rubber and methyl- butadiene rubber, cellulose and acrylic and vinyl acetate emulsions” according to Applicant’s claim language.
However, Drews teaches emulsion copolymers, for use as urea formaldehyde resin modifiers, are formed from vinyl chloride monomers, softening monomers, and functional monomers, and are particularly useful as glass mat binders for the production of roofing shingles (See Abstract of Drews).  In at least one embodiment, Drews teaches the softening monomers include vinyl esters with vinyl acetate being preferred (col. 2, ll. 22-25, 51-52 of Drews).  Drews teaches the functional monomers are used to crosslink the vinyl polymer chain and react with the urea-formaldehyde (col. 2, ll. 53-55 of Drews).  Drews teaches the vinyl chloride containing polymer backbone serves to accelerate these reactions and makes the polymers of the current invention more effective as U-F modifiers than acrylic or SBR latexes (col. 5, ll. 48-52 of Drews).  Drews teaches further the softening monomer generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews).  There is a reasonable expectation the vinyl acetate latex of Drews can be utilized as the latex of Harmer.  As Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews), the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the latex of Harmer and utilize the vinyl acetate latex of Drews.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so as the resultant abrasive article of Harmer would benefit when incorporating the vinyl acetate latex of Drews given Drews teaches the softening monomer, e.g., vinyl acetate latex (col. 2, ll. 22-25, 51-52 of Drews), generally functions to lower the Tg of the polymer so the polymer can flow during processing and provide flexibility to the finished goods (col. 2, ll. 13-15 of Drews). 

Referring to Applicant’s claim 9, Harmer as modified by Drews teaches the latex has a T(g) of about -10 °C to 60 °C (col. 10, ll. 53-55 of Drews).  The T(g) range taught by Harmer as modified by Drews renders obvious Applicant’s claimed range.  The T(g) range taught by Harmer as modified by Drews encompasses entirely Applicant’s claimed range of “between about 5 °C and about 50 °C.”  MPEP 2144.05 [R-10.2019] (I)

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”) as applied to claim 1 above, and further in view of United States Patent No. 5,611,825 to Engen et al. (hereinafter “Engen”)

Referring to Applicant’s claim 13, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); and the backing further comprising a nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47; the nonwoven materials of Harmer are equivalent to Applicant’s claim term “a nonwoven material”) and a saturant contained in the nonwoven material (col. 6, ll. 21-22; the optional saturant coat of Harmer is equivalent to Applicant’s claim term “a saturant”), wherein the saturant includes at least one of a phenolic resin, acrylic, urea resin, and a combination thereof (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11; Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing; working examples 1-11 of Harmer possess a backsize coating comprising a phenolic binder; the phenolic binder of Harmer is equivalent to Applicant’s claim term “a phenolic resin”); an abrasive layer bonded to at least a portion of the first major surface (col. 7, ll. 56-67; col. 11, l. 47 – col. 12, l. 24), the abrasive layer comprising abrasive particles retained in a make layer (col. 3, ll. 18-22, 32-35; col. 4, ll. 40-49); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at a concentration of no greater than approximately 5.3 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5 respectively).  Although the wax materials of Examples 1-3 of Harmer are not identical to those wax materials specifically recited in Applicant’s dependent claims 5 and 14, Applicant’s independent claim 1 does not recite any particular wax materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the wax material, and corresponding amounts measured in percent by weight of Examples 1-3 of Harmer render obvious Applicant’s claimed constituent and amount and, in turn, the claimed abrasive article according to Applicant’s independent claim 1.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary wax material amounts taught by Harmer lie within Applicant’s claimed range of “no greater than about 20 percent by weight of the composition.” MPEP 2144.05 [R-10.2019] (I)  Although Harmer teaches the latex is present in the saturant (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30), Harmer does not teach explicitly the latex is “an acrylic emulsion” according to Applicant’s claim language.
However, Engen teaches film-backed and paper-backed coated abrasives and methods of making same are described using coatable urea-aldehyde binder precursor compositions including a urea-aldehyde resin and a cocatalyst, which yield more consistent quality coated abrasives (See Abstract of Engen; col. 4, ll. 51-54).  In at least one embodiment, Engen teaches it is preferred to further include a latex in the binder precursor (col. 4, ll. 54-56 of Engen).   Engen also teaches it has been found quite unexpectedly that the addition of the latex significantly improves adhesion of the binder precursor, and thus the binder, to a polymeric film backing (col. 4, ll. 56-59 of Engen).  Engen teaches further it is desirable to add from 1 to about 20 weight percent, more preferably from about 5 to 15 weight percent, of a latex (preferably an ethylene-vinyl acetate latex) to the binder precursor composition (col. 17, ll. 58-62 of Engen).  Engen teaches a portion of the urea-formaldehyde resin is substituted with the latex (col. 17, ll. 62-63 of Engen).  There is a reasonable expectation the latex of the size coat bond system of Harmer can be modified such that the amount of latex utilized reflects the amount of latex taught by Engen.  Both Harmer and Engen are drawn to coated abrasive articles (See Abstract of Harmer; See Abstract of Engen) whose coatings contain urea-formaldehyde resin (col. 8, ll. 6-7 of Harmer; col. 17, ll. 62-63 of Engen) and latex (col. 9, ll. 6-10 of Harmer; col. 4, ll. 54-56 of Engen).  While Harmer is silent as to the type of latex that can be incorporated into an abrasive coating (col. 9, ll. 6-10 of Harmer), Engen provides explicit guidance (col. 4, ll. 54-56; col. 17, l. 58 – col. 18, l. 65 of Engen), teaches a portion of the urea-formaldehyde resin, the same resin taught by Harmer (col. 8, ll. 6-7 of Harmer), is substituted with the latex (col. 17, ll. 62-63 of Engen), and even teaches further the latex emulsions or lattices can include acrylic emulsions (col. 18, ll. 15-42 of Engen).  For this reason, a person having ordinary skill in the art would be motivated to modify the size coat bond system of Harmer and utilize the latex emulsion, e.g., acrylic emulsion, taught by Engen.  A person having ordinary skill in the art would be motivated to do so given Engen provides explicit guidance (col. 4, ll. 54-56; col. 17, ll. 58-62 of Engen), teaches a portion of the urea-formaldehyde resin, the same resin taught by Harmer (col. 8, ll. 6-7 of Harmer), is substituted with the latex (col. 17, ll. 62-63 of Engen), and even teaches further the latex emulsions or lattices can include acrylic emulsions (col. 18, ll. 15-42 of Engen).

Referring to Applicant’s claim 15, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); and the backing further comprising a nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47; the nonwoven materials of Harmer are equivalent to Applicant’s claim term “a nonwoven material”) and a saturant contained in the nonwoven material (col. 6, ll. 21-22; the optional saturant coat of Harmer is equivalent to Applicant’s claim term “a saturant”), wherein the saturant includes at least one of a phenolic resin, acrylic, urea resin, and a combination thereof (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11; Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing; working examples 1-11 of Harmer possess a backsize coating comprising a phenolic binder; the phenolic binder of Harmer is equivalent to Applicant’s claim term “a phenolic resin”); an abrasive layer bonded to at least a portion of the first major surface (col. 7, ll. 56-67; col. 11, l. 47 – col. 12, l. 24), the abrasive layer comprising abrasive particles retained in a make layer (col. 3, ll. 18-22, 32-35; col. 4, ll. 40-49); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at a concentration of no greater than approximately 5.3 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5 respectively).  Although the wax materials of Examples 1-3 of Harmer are not identical to those wax materials specifically recited in Applicant’s dependent claims 5 and 14, Applicant’s independent claim 1 does not recite any particular wax materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the wax material, and corresponding amounts measured in percent by weight of Examples 1-3 of Harmer render obvious Applicant’s claimed constituent and amount and, in turn, the claimed abrasive article according to Applicant’s independent claim 1.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary wax material amounts taught by Harmer lie within Applicant’s claimed range of “no greater than about 20 percent by weight of the composition.” MPEP 2144.05 [R-10.2019] (I)  Although Harmer teaches the latex is present in the saturant (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; col. 8, ll. 1-10; col. 9, ll. 6-10; col. 11, ll. 25-30), Harmer does not teach explicitly the latex is present “at a concentration of between about 10 percent by weight and about 80 percent by weight, prior to the saturant being incorporated into the backing” according to Applicant’s claim language.
However, Engen teaches film-backed and paper-backed coated abrasives and methods of making same are described using coatable urea-aldehyde binder precursor compositions including a urea-aldehyde resin and a cocatalyst, which yield more consistent quality coated abrasives (See Abstract of Engen; col. 4, ll. 51-54).  In at least one embodiment, Engen teaches it is preferred to further include a latex in the binder precursor (col. 4, ll. 54-56 of Engen).   Engen also teaches it has been found quite unexpectedly that the addition of the latex significantly improves adhesion of the binder precursor, and thus the binder, to a polymeric film backing (col. 4, ll. 56-59 of Engen).  Engen teaches further it is desirable to add from 1 to about 20 weight percent, more preferably from about 5 to 15 weight percent, of a latex (preferably an ethylene-vinyl acetate latex) to the binder precursor composition (col. 17, ll. 58-62 of Engen).  Engen teaches a portion of the urea-formaldehyde resin is substituted with the latex (col. 17, ll. 62-63 of Engen).  There is a reasonable expectation the latex of the size coat bond system of Harmer can be modified such that the amount of latex utilized reflects the amount of latex taught by Engen.  Both Harmer and Engen are drawn to coated abrasive articles (See Abstract of Harmer; See Abstract of Engen) whose coatings contain urea-formaldehyde resin (col. 8, ll. 6-7 of Harmer; col. 17, ll. 62-63 of Engen) and latex (col. 9, ll. 6-10 of Harmer; col. 4, ll. 54-56 of Engen).  While Harmer is silent as to the amount of latex that can be incorporated into an abrasive coating (col. 9, ll. 6-10 of Harmer), Engen provides explicit guidance (col. 4, ll. 54-56; col. 17, ll. 58-62 of Engen) and even teaches a portion of the urea-formaldehyde resin, the same resin taught by Harmer (col. 8, ll. 6-7 of Harmer), is substituted with the latex (col. 17, ll. 62-63 of Engen).  For this reason, a person having ordinary skill in the art would be motivated to modify the size coat bond system of Harmer and utilize the amount of latex taught by Engen.  A person having ordinary skill in the art would be motivated to do so given Engen provides explicit guidance (col. 4, ll. 54-56; col. 17, ll. 58-62 of Engen) and even teaches a portion of the urea-formaldehyde resin, the same resin taught by Harmer (col. 8, ll. 6-7 of Harmer), is substituted with the latex (col. 17, ll. 62-63 of Engen).  The latex concentration in the saturant as taught by Harmer as modified by Engen renders obvious Applicant’s claimed range.  The latex concentration in the saturant as taught by Harmer as modified by Engen overlaps Applicant’s claimed range of “between about 10 percent by weight and about 80 percent by weight”. MPEP 2144.05 [R-10.2019] (I)

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,908,477 A to Harmer et al. (hereinafter “Harmer”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2005/0223649 A1 to O’ Gary et al. (hereinafter “O’Gary”).

Referring to Applicant’s claim 21, Harmer teaches an abrasive article (See Abstract) comprising: a backing comprising a first major surface and an opposing second major surface (col. 4, ll. 41-46; col. 5, ll. 45-52; col. 6, ll. 12-15, 24-29; FIGS. 1 and 3); and the backing further comprising a nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47; the nonwoven materials of Harmer are equivalent to Applicant’s claim term “a nonwoven material”) and a saturant contained in the nonwoven material (col. 6, ll. 21-22; the optional saturant coat of Harmer is equivalent to Applicant’s claim term “a saturant”), wherein the saturant includes at least one of a phenolic resin, acrylic, urea resin, and a combination thereof (col. 5, ll. 21-22; col. 17, ll. 24-32; Examples 1-11; Harmer teaches the optional saturant coat, presize coat and/or backsize coat are equivalent coatings for the same purpose, i.e., seal and/or protect the backing; working examples 1-11 of Harmer possess a backsize coating comprising a phenolic binder; the phenolic binder of Harmer is equivalent to Applicant’s claim term “a phenolic resin”); an abrasive layer bonded to at least a portion of the first major surface (col. 7, ll. 56-67; col. 11, l. 47 – col. 12, l. 24), the abrasive layer comprising abrasive particles retained in a make layer (col. 3, ll. 18-22, 32-35; col. 4, ll. 40-49); and an anti-loading size layer at least partially disposed on the abrasive layer (col. 4, ll. 46-49; col. 5, ll. 50-55; col. 6, ll. 15-24; FIGS. 1 and 3; the size coat bond system of Harmer is equivalent to Applicant’s claim term “an anti-loading size layer”), wherein the anti-loading size layer comprises a size binder (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at a concentration of no greater than approximately 5.3 percent by weight of the composition (See Table 1, Examples 1-3; the wax concentration amounts [in % by weight] of Examples 1-3 are approximately 5.3, 1.5 and 1.5 respectively).  Although the wax materials of Examples 1-3 of Harmer are not identical to those wax materials specifically recited in Applicant’s dependent claims 5 and 14, Applicant’s independent claim 1 does not recite any particular wax materials.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the wax material, and corresponding amounts measured in percent by weight of Examples 1-3 of Harmer render obvious Applicant’s claimed constituent and amount and, in turn, the claimed abrasive article according to Applicant’s independent claim 1.  The exemplary wax material amounts taught by Harmer render obvious Applicant’s claimed ranges.  The exemplary wax material amounts taught by Harmer lie within Applicant’s claimed range of “no greater than about 20 percent by weight of the composition.” MPEP 2144.05 [R-10.2019] (I)  Although Harmer teaches the backing further comprising a nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47 of Harmer), Harmer does not teach explicitly the backing includes “a spun bond nonwoven fiber web or an air laid nonwoven fiber web” according to Applicant’s claim language.
However, O’Gary teaches nonwoven abrasive articles, particularly lofty nonwoven abrasive articles, with a textured, non-planar surface and an abrasive coating thereon (See Abstract of O’Gary).  In at least one embodiment, O’Gary teaches the substrate of said article is a lofty, nonwoven, fibrous material (pars. [0030-31] of O’Gary).  In particular, O’Gary teaches preferred components for the lofty nonwoven substrate include nonwoven webs made from one or more of a variety of thermoplastic polymers that are known to form fibers (par. [0032] of O’Gary).  More specifically, O’Gary teaches suitable thermoplastic polymers include polyesters, e.g., polyethylene terephthalate (par. [0032] of O’Gary).  O’Gary also teaches the lofty nonwoven substrate can be prepared by any suitable web forming operation (par. [0034] of O’Gary).  For example, O’Gary teaches the lofty nonwoven webs may be carded, spunbonded, spunlaced, melt blown, air laid, creped, or made by other processes as are known in the art (par. [0034] of O’Gary).  There is a reasonable expectation the nonwoven backing material of Harmer can be substituted with the lofty, nonwoven substrate, and, in particular, the polyethylene terephthalate substrate, of O’Gary.  Both Harmer and O’Gary are drawn to coated abrasive articles (See Abstract of Harmer; pars. [0077-84]; Example 1 of O’Gary) whose backing or substrate is composed of nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47 of Harmer; pars. [0030-32], [0034] of O’Gary).  O’Gary teaches further the suitability of several materials, including polyethylene terephthalate, for use as lofty nonwoven substrate materials in coated abrasive articles (pars. [0030-32], [0034] of O’Gary). MPEP 2144.07 [R-08.2012] For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the nonwoven backing material of Harmer with the lofty, nonwoven substrate, and, in particular, the polyethylene terephthalate substrate, of O’Gary.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given O’Gary teaches the suitability of several materials, including polyethylene terephthalate, for use as lofty nonwoven substrate materials in coated abrasive articles (pars. [0030-32], [0034] of O’Gary) and both Harmer and O’Gary are drawn to coated abrasive articles (See Abstract of Harmer; pars. [0077-84]; Example 1 of O’Gary) whose backing or substrate is composed of nonwoven material (col. 4, ll. 52-58; col. 7, ll. 30-47 of Harmer; pars. [0030-32], [0034] of O’Gary).

Referring to Applicant’s claim 22, Harmer as modified by O’Gary teaches the nonwoven fiber web includes PET fibers (col. 4, ll. 52-58; col. 7, ll. 30-47 of Harmer; pars. [0030-32], [0034] of O’Gary).

Referring to Applicant’s claim 23, Harmer as modified by O’Gary teaches the fibers within the nonwoven fiber web consist essentially of PET (col. 4, ll. 52-58; col. 7, ll. 30-47 of Harmer; pars. [0030-32], [0034] of O’Gary).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 17, including all the limitations of intervening dependent claim 16 and independent claim 1, with particular attention to “wherein the saturant composition includes a saturant ratio between the amount of saturant binder and saturant latex, and wherein the saturant ratio is no greater than 5:1”.
Harmer teaches the anti-loading size layers of working examples 1-3 comprise a size binder at exemplary concentrations of approximately 70, 73 and 73 percent by weight of the layer, respectively (col. 18, ll. 3-16; See Table 1, Examples 1-3) and wax at exemplary concentrations of approximately 5.3, 1.5 and 1.5 percent by weight of the layer, respectively  (See Table 1, Examples 1-3).  The resultant exemplary ratios of the size binder to wax of working examples 1-3 of Harmer are approximately 13.2:1, 48.7:1 and 48.7:1, respectively.  These exemplary ratios of Harmer exceed Applicant’s claimed range of ratios of “no greater than 5:1”.
There is no obvious reason to modify the teachings of Harmer using any one or more of the Drews, Engen or O’Gary references and teach “wherein the saturant composition includes a saturant ratio between the amount of saturant binder and saturant latex, and wherein the saturant ratio is no greater than 5:1” according to Applicant’s dependent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731